                Case 3:19-cr-00105-RS Document 51 Filed 06/29/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                    SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                ) CASE NO. CR 19-105-RS-2
                                              )
14           Plaintiff,                       ) STIPULATION AND ORDER
                                              ) REGARDING BRIEFING
15      v.                                    )
                                              )
16   DAVID MISHLER,                           )
                                              )
17           Defendant.                       )
                                              )
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION                              1
     CR 19-105-RS-2
               Case 3:19-cr-00105-RS Document 51 Filed 06/29/20 Page 2 of 2




 1                                               STIPULATION

 2          Subject to the approval of the Court, the parties through counsel have met and conferred and

 3 reached this stipulation regarding the timing of the United States’ brief in response to Defendant’s

 4 motion for compassionate release and modification of sentence. The Court issued an order setting the

 5 deadline for the United States to file on June 30, 2020 by 5:00 p.m. Dkt. No. 49. The parties have

 6 agreed and hereby stipulate to extend the time for the United States to file to July 6, 2020 by 5:00 p.m.

 7          IT IS SO STIPULATED.

 8 DATED: June 29, 2020                                         /s/                    ___
                                                         JONATHAN U. LEE
 9                                                       Assistant United States Attorney

10
     DATED: June 29, 2020                                      /s/                 ___
11                                                       MARK T. CLAUSEN
                                                         Counsel for Defendant MISHLER
12

13

14                                            ORDER

15          The United States shall file its responsive brief to defendant’s pending motion on or before July

16 6, 2020 at 5:00 p.m.

17          PURSUANT TO STIPULATION, IT IS SO ORDERED.

18
               29 2020
19 DATED: June __,                                       _______________________________
                                                         THE HON. RICHARD SEEBORG
20                                                       United States District Judge
21

22

23

24

25

26

27

28

     STIPULATION                                     2
     CR 19-105-RS-2
